DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 3, 5-6 are objected to because of the following informalities:  
 	In claim 3, line 3, delete “…the external device…” and replace with “…the external electrical device…”
 	In claim 5, line 5, delete “…the main battery capacity…” and replace with “…a main battery capacity…”
 	In claim 5, line 7, delete “…the driving speed of the vehicle…” and replace with “…a driving speed of a vehicle…”
 	In claim 5, lines 7-8, delete “…the rotation speed of the engine of the vehicle…” and replace with “…a rotation speed of an engine of a vehicle…”
 	The dependent claim is objected for the reasons as the independent claim from which it depends.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN106585404A).
 	Regarding claims 1 and 5, Hong discloses an energy storage and power supply system, arranged in a vehicle (page 1, the title; an electric vehicle energy recovery system), comprising: 
 	2a main storage battery (page 4; main battery 1) and a backup storage battery (page 4; spare/backup battery 2); 
 	3a switch device (includes a relay 7; page 6 and fig. 5), connected to a power generation device of the vehicle (page 6; a micro-generator 32), the main 4storage battery (the main battery 1) and the backup storage battery (the backup/spare battery 2); 
 	5a battery detection device, configured to detect a main battery capacity of the main 6storage battery (page 7; the battery detection device detects the battery level of the main battery 1 in real time); 
 	7a speed detection device, configured to detect a driving speed of the vehicle, or 8detect a rotation speed of an engine of the vehicle (pages 2-3; vehicle speed detecting means for outputting a vehicle speed signal; detecting the rotational speed state of the wheel by the vehicle speed detecting device); and 
 	9a processing device, configured to perform the following tasks: 
 	10determine whether the driving speed of the vehicle exceeds a preset speed 11threshold, or whether the rotation speed of the engine exceeds a preset rotation speed using 12the speed detection device (page 3; a control section analyzes the wheel speed state and determine when the wheel speed is greater than the preset value); and 
 	13determine whether the main battery capacity is greater than a preset capacity 14using the battery detection device (page 3; the control part controls the micro-generator not to perform the charging operation when the power value of the main battery is larger than the preset value); 
 	15wherein if the processing device determines that the driving speed exceeds the 16preset speed threshold, or determines that the rotation speed exceeds the preset rotation 17speed (page 5; when the vehicle speed is greater than the preset value), and determines that the main battery capacity is greater than the preset capacity (page 3, the battery level detecting device is able to detect the power value of the main battery is larger than the preset value), 
 	the 18processing device controls the switch device (by pressing the energy recovery switch) to let the power generation device of the 19vehicle charge the backup storage battery (page 2; the micro-generator causes the matte plate counter the frosted ring to charge the spare/backup battery).
 	Although the prior art discloses the backup battery can be charged by manually (not automatically) pressing the energy recovery switch, and the micro-generator causes the matte plate counter the frosted ring to charge the spare/backup battery. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
 	Regarding claims 2 and 6, Hong discloses wherein if the processing device determines that the driving speed exceeds the preset speed threshold, or determines that the rotation speed exceeds the preset rotation speed (page 2; the vehicle speed detecting means is able to detect the vehicle speed is greater than the preset value…), and determines that the main battery capacity is less than or equal to the preset capacity, the processing device controls the switch device to let the power 5generation device charge the main storage battery (page 7; when the power of the main battery is insufficient, and the main battery can be charged).
 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Breed et al. US Pub 2008/0133136 (hereinafter Breed).
 	Regarding claim 4, Hang fails to teach wherein the speed detection device comprises a gravity sensor, 2a gyroscope, and an array microphone.
 	However, Breed teaches the speed detection device includes a gravity sensor, 2a gyroscope, and an array microphone (¶¶ 0117, 0173, 0480).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hang to incorporate with the teaching of Breed by including the gravity sensor, 2the gyroscope, and the array microphone in the speed detection device, because it would be advantageous to increase the accuracy of the functions of the system and further reduce the total cost by eliminating the need for redundant parts and permitting economies in the electronic circuits and processors.
 	
Allowable Subject Matter
 	Claim 3 would be allowable if rewritten to overcome the claims objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/13/2022